        ,,.,
,, ,,,.1,·"' AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of 1



                                              UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                                V.                                          (For Offenses Committed On or A~er November 1, 1987)


                                   Salvador Diaz-Diaz                                       Case Number: 3: l 9-mj-23 789




       REGISTRATION NO. 89052298                                                                                              SEP 13 2019
       THE DEFENDANT:
                                                                                CLERK US DISTRIC"i COURT
        lZl pleaded guilty to count(s) 1 of Complaint                       SOUTHERN 01STRICT OF CALIFORNIA
        D was found guilty to count(::s);----~-------~-------i1s~v:'.'.:'.'.:'.:::~~:;;;:'.===~'.:2··:..•v;'._I
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                       Nature of Offense                                                               Count Number(s)
       8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                     1

          D The defendant has been found not guilty on count( s)
                                                                                      -------------------
         •     Count(s)
                            ------------------
                                                                                         dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:
                                          V
                                          ~; TIME SERVED                                D _ _ _ _ _ _ _ _ _ days

          lZl Assessment: $10 WAIVED lZl Fine: WAIVED
          lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Friday, September 13, 2019
                                                                                         Date of Imposition of Sentence


                                                                                            /t •      \
                                                                                           / 1,.,../4)\
                                                                                                           2._\_=,]I,..,,...:.
                                                                                                          -•
                                                                                                             \ ~,'I\ ..
                                                                                                               I



                                                                                          HONORABLE RICHARD L. PUGLISI
                                                                                          UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                            3: 19-mj-23789
